Citation Nr: 1628779	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Service connection for a right knee disorder, to include as secondary to the service-connected right ankle disability.

2.  Service connection for a sleep disorder, to include as secondary to the service-connected left shoulder and fibromyalgia disabilities.

3.  Entitlement to restoration of a 40 percent rating for the service-connected left shoulder impairment (left shoulder disability), to include whether reduction of the disability rating to 20 percent from May 1, 2015 was proper.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for the service-connected left shoulder impairment (left shoulder disability).

5.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected chronic adjustment disorder with mixed anxiety and depression (acquired psychiatric disability).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 (right knee and sleep disorders), July 2008 (acquired psychiatric disability), and December 2009 (left shoulder disability) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In a March 2010 decision, the Board denied the appeal for service connection for a sleep disorder and a right knee disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted the Parties' Joint Motion for Remand (JMR), vacated the March 2010 Board decision, and remanded these issues to the Board for additional action.

In March 2012, pursuant to the March 2011 JMR, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain treatment (medical) records, as well as provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the March 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The March 2012 Board decision remanded the issue of service connection for a right ankle disorder, and the record reflects that service connection for a right ankle disorder was granted by the AOJ.  See September 2012 rating decision.  Accordingly, the issue of service connection for a right ankle disability is not before the Board on appeal.  

The March 2012 Board decision also remanded the issues of higher rating for fibromyalgia and prostatitis, and earlier effective date for service connection for fibromyalgia and prostatitis, and TDIU for issuance of a statement of the case (SOC).  The Board acknowledges that the above-referenced issues have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

An April 2011 VA Form 21-22 shows that the Veteran was represented by an attorney.  In July 2016, that representation was withdrawn by the attorney (representative); therefore, the Veteran is unrepresented in this appeal.


FINDINGS OF FACT

1. The Veteran has a current disability of right knee degenerative joint disease (DJD).

2. Symptoms of right knee arthritis were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.
 
3. The right knee disability is not causally or etiologically related to service.  

4. The right knee disability was not caused by or increased in severity beyond natural progression by the service-connected right ankle disability.

5. Chronic sleep impairment is a symptom of the service-connected acquired psychiatric disability and is already rated as part of the 30 percent schedular rating for the psychiatric disability.

6. In a February 2015 rating decision, the RO implemented the reduction to 20 percent for the left shoulder disability, effective May 1, 2015. 
 
7.  The 40 percent disability rating for the left shoulder disability had been in effect for more than five years at the time of the rating reduction.

8. The left shoulder disability did not sustain material improvement under the ordinary conditions of life, and it is not reasonably certain that an improvement will be maintained under the ordinary conditions of life.

9. For the entire rating period from March 12, 2008, the left shoulder disability has been manifested by symptoms of pain, weakness, fatigue, incoordination, and guarding (stiffness), with recurrent dislocations that are productive of limitation of left shoulder flexion to 50 degrees and abduction to 70 degrees.

10.   For the entire rating period from March 12, 2008, the left shoulder disability has not been manifested by nonunion of the humerus or loss of the humerus head.

11.   For the initial rating period from October 2, 2006 to May 14, 2012, the acquired psychiatric disability was manifested by social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks
 
12.   For the initial rating period from October 2, 2006 to May 14, 2012, the acquired psychiatric disability was not manifested by social and occupational impairment with reduced reliability and productivity.

13.   For the initial rating period from May 14, 2012, the acquired psychiatric disability has been manifested by social and occupational impairment with reduced reliability and productivity.

14.   For the initial rating period from May 14, 2012, the acquired psychiatric disability has not been manifested by social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability, including as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. As the Veteran does not have a sleep disorder, apart from sleep impairment as a symptom of service-connected acquired psychiatric disability, the criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2015).

3. The criteria for restoration of a 40 percent disability rating for the left shoulder disability, effective from May 1, 2015, forward, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes (DC) 5200-5203 (2015).

4. For the entire rating period from March 12, 2008, the criteria for an increased disability rating in excess of 40 percent for the service-connected left shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).

5. For the initial rating period from October 2, 2006 to May 14, 2012, the criteria for a disability rating in excess of 30 percent for the service-connected acquired psychiatric disability have not been met or more nearly approximated.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

6. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, and no higher, for the service-connected acquired psychiatric disability have been met for the initial rating period from May 14, 2012.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims for service connection for right knee and sleep disorders, the AOJ provided notice to the Veteran in May 2005 prior to the initial adjudication of the claim.  The May 2005 letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  A September 2009 notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates prior to readjudication of the service connection claims in the October 2012 supplemental statement of the case.  

In this case, the Board is restoring the 40 percent disability rating for the service-connected left shoulder disability, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the left shoulder disability, the RO issued a September 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

Because the appeal for higher initial rating for the acquired psychiatric disability arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date questions).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.

In connection with the claims for service connection for a sleep disorder and a right knee disorder, VA provided VA examinations in May 2012 (sleep disorder) and September 2012 (right knee disorder).  The Board finds that the above-referenced examination and opinion reports are adequate for purposes of deciding the claims for service connection for a sleep disorder and a right knee disorder.  The VA examiner reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered opinions regarding the etiology of the sleep impairment and right knee disability.  The examination reports contain all the findings needed to evaluate the claims for service connection for a sleep disorder and a right knee, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

VA most recently examined the left shoulder and acquired psychiatric disabilities in May 2012.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran and examination, and contain findings regarding the severity of the Veteran's shoulder and psychiatric disabilities supported by clinical data.  See id.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.




Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

DJD of the knee, which is a form of arthritis, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection a right knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and  arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Knee Disorder

The Veteran contends that service connection for a right knee disorder is warranted because the current right knee arthritis is related to the service-connected right ankle disorder.  See, e.g., April 2008 VA Form 21-4138.  

The Board finds that the Veteran has a current right knee disability.  The September 2012 VA examination report showed a diagnosis of right knee degenerative arthritis.  

After a review of the all the evidence, the Board finds that the weight of the lay and medical evidence of record is against finding that the current right knee disorder started in service, is related to service, or that the Veteran had chronic symptoms of a right knee disorder during service.  The Veteran has not alleged that the current right knee disorder started in service, is related to service, or that there were chronic symptoms of a right knee disorder during service.  Service treatment records are negative for any complaints of or treatment for any knee problems.  The May 1970 service separation examination report showed a normal clinical evaluation of the lower extremities.  A concurrent report of medical history completed by the Veteran in May 1970 showed that he denied swollen or painful joints, joint deformity, "trick" or locked knee, and arthritis.  Accordingly, the Board finds that the weight of the lay and medical evidence of record shows that the Veteran did not have an in-service injury or disease of the right knee, nor did he have chronic symptoms of a right knee disorder, including arthritis, during service.  As there is no in-service injury or disease, there is no basis for a grant of direct service connection.  See 38 C.F.R. § 3.303(d).  

The Board finds that the weight of the lay and medical evidence of record is against a finding that the Veteran had continuous symptoms of a right knee disorder since service, or that arthritis of the right knee manifested to a compensable degree in service or within one year of service separation in June 1970.  The Veteran has not alleged that he had continuous symptoms of a right knee disorder since service, or that arthritis of the right knee manifested to a compensable degree in service or within one year of service separation.  

In order to establish service connection on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(3), arthritis of the knees had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  Under Diagnostic Code (DC) 5003, in the absence of compensable limitation of motion under a range of motion diagnostic code, a 10 percent rating is awarded for degenerative arthritis with pain and noncompensable limitation of motion with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. 
§ 4.71a.  

The record shows no x-ray evidence of right knee arthritis or limitation of motion of the right knee within one year of separation from service.  A February 1972 VA examination report shows that, while the Veteran reported left shoulder symptoms, the Veteran did not have any complaints pertaining to the right knee.  Upon examination in February 1972, there were no musculoskeletal findings or abnormalities other than a left shoulder disorder.  The first evidence of complaints, symptoms, or diagnosis pertaining to the right knee is in an August 2004 VA treatment record where the Veteran reported right knee pain, and the VA clinician diagnosed mild degenerative joint disease of the right knee based on x-ray testing.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence is against finding that the Veteran had continuous symptoms of a right knee disorder since service, or that arthritis of the right knee manifested to a compensable degree in service or within one year of service separation in June 1970.  As the evidence shows no chronic symptoms of arthritis in service, no continuous symptoms of arthritis since service, and that arthritis did not manifest to a compensable degree in service or within one year of service separation in June 1970, the bases for presumptive service connection for arthritis are not met.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Turning to the theory of service connection for a right knee disorder as secondary to the service-connected right ankle disorder, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right knee disability was not caused or permanently worsened (aggravated) by the service-connected right ankle disability.  The September 2012 VA examiner opined that it is less likely as not that the current right knee disorder was caused by, aggravated by, or the result of the service-connected right ankle disability.  In reaching this conclusion, the VA examiner explained that there was no medical evidence which would permit a statement of causality or aggravation relating the Veteran's service-connected right ankle disability to the right knee disability.  The September 2012 VA examiner also expressed that the Veteran has a documented history of degenerative joint disease of the right knee for which he has been evaluated by VA orthopedic surgeons, and that, while the Veteran's claim that he may have injured his right knee by virtue of the right ankle instability is plausible, there was no supporting evidence located in the file of a directly causal injury.  The September 2012 VA examiner stated that a potential relationship between the right ankle disability and the right knee disability based upon an abnormal gait was also considered, but  that a relationship between an ankle
disability and some knee conditions such as patellofemoral syndrome is plausible based upon abnormal biomechanical forces induced by the right ankle disability.  The September 2012 VA examiner explained that this relationship, however, does not hold for degenerative arthritis of the knee.  The September 2012 VA examiner reasoned that a claim is frequently encountered by which a condition in the knee opposite to an injured extremity is held to be related to the original injury, and that this claim is typically based upon an abnormal gait in which abnormal forces are said to be placed upon the uninjured extremity (see Injuries in the opposite or uninjured leg by Dr. Ian Harrington (August 2005) for a discussion of the biomechanical forces).  However, the same forces which are held to cause the abnormalities in the opposite extremity act to spare the injured extremity.  Therefore, the September 2012 VA examiner concluded that one would expect a lower level of degenerative disease and symptoms in joints on the same side as the original injury which is opposite to the situation under consideration here. 

The Board finds that the September 2012 VA opinion is highly probative with respect to the theory of service connection for a right knee disability as secondary to the service-connected right ankle disability because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall; Barr at 311; Reonal at 461.  Therefore, the Board finds that the September 2012 VA examination report provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed right knee disability is not secondary to the service-connected right ankle disability.  

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of a right knee disorder that he experiences at any time, under the facts of this case, which include no in-service injury and no chronic symptoms in service or continuous symptoms since service separation, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the right knee disability (a musculoskeletal disorder) is secondary to the service-connected right ankle disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's right knee arthritis is a medically complex disease process (of the musculoskeletal system), requires specialized testing to diagnose, and manifests in symptomatology that overlaps with other disorders.  Whether the Veteran's right knee disability is secondary to the service-connected right ankle disability is a complex medical etiological question involving internal and unseen musculoskeletal system processes, some of which are unobservable by the Veteran, and not just observable symptoms such as pain.  

Under the facts of this case, which include that there was no right knee injury in service, no symptoms of a right knee disorder during service, and that symptoms of a right knee disorder manifested after service separation, the Board finds that the Veteran's lay statements are not competent evidence on the question of etiology of the right knee disability.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

The Veteran's statements attributing current right knee symptoms to the service-connected right knee disability are further outweighed by medical evidence of record showing no secondary relationship of causation or aggravation of the right knee disability by the service-connected right ankle disability. 
 
For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed right knee disorder was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected right ankle disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a right knee disorder is not warranted.

Service Connection for a Sleep Disorder

The Veteran contends that service connection for a sleep disorder is warranted as secondary to the service-connected left shoulder and fibromyalgia disabilities.  Specifically, the Veteran asserted that he cannot sleep due to pain in the shoulder, neck, and back, and that he has been taking sleep medications to help him sleep.  See, e.g., October 2006 VA Form 21-4138; July 2009 Veteran statement.  

The Board finds that the weight of the evidence demonstrates that the Veteran's sleep impairment is a symptom of the service-connected acquired psychiatric disability rather than a separate disability subject to service connection.  The Veteran's service-connected psychiatric disability is rated at 30 percent for the entire appeal period.  In determining that a 30 percent rating is warranted, the RO specifically considered the Veteran's symptom of chronic sleep impairment.  See July 2009 rating decision; 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (noting chronic sleep impairment among the psychiatric symptoms contemplated by the schedular criteria for the 30 percent rating).  The Veteran's reported difficulty falling and staying asleep, to include as due to pain, is a symptom of the service-connected acquired psychiatric disability.  See May 2012 VA medical examination report (opining that the Veteran's symptom of sleep trouble was a component of the service-connected psychiatric disability). 

Because the symptom of chronic sleep impairment is contemplated in the current schedular rating for the service-connected acquired psychiatric disability, and because there is no other diagnosed disability based on the symptom of sleep impairment, service-connected compensation benefits for the same symptom (i.e., chronic sleep impairment) is precluded because it constitutes impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The evidence does not show that the Veteran suffers from any disability involving sleep disorder apart from the service-connected acquired psychiatric disability, to which the symptom of chronic sleep impairment is attributed and rated.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for a sleep disorder; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the acquired psychiatric disability, and finds that the severity of the acquired psychiatric disability has changed during the course of the appeal so as to warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the left shoulder disability did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the left shoulder disability did not undergo an increase within the one year period before the claim was filed with VA in March 2008.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 262.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Analysis of Propriety of Reduction/Restoration of Left Shoulder Rating

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. 
§ 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  See October 2012 rating decision; November 2014 VA letter; February 2015 rating decision.

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b). 

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown, 
5 Vet. App. 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

In this case, since the 40 percent rating was in effect from August 30, 2001, and reduced to 20 percent in February 2015, effective May 1, 2015, it had been in effect for over five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this instance.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disorders of the shoulders are rated under Diagnostic Code (DC) 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  The record reflects that the Veteran is right hand dominant.  See, e.g., May 2012 VA examination report.  As the Veteran is right hand dominant, the Board will consider the disability rating for the left shoulder as the "minor" shoulder joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 20 percent disability rating is warranted when there is favorable ankylosis of the minor upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity; a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity, or when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable, or when there is unfavorable ankylosis in the minor upper extremity with abduction limited to 25 degrees from the side; and a 50 percent disability rating is warranted when there is unfavorable ankylosis in the major upper extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the major or minor upper extremity is limited to the shoulder level, or when range of motion of the minor upper extremity is limited to midway between the side and shoulder levels; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels, or when range of motion of the minor upper extremity is limited to 25 degrees from the side; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major or minor upper extremity, when there is malunion of the humerus with marked deformity in the minor upper extremity, when there is recurrent dislocation of the scapulohumeral joint of the major or minor upper extremity with infrequent episodes and guarding of movement only at shoulder level, or when there is recurrent dislocation of the scapulohumeral joint of the  minor upper extremity with frequent episodes and guarding of all arm movements; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the minor upper extremity; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity, or when there is nonunion of the humerus (false flail joint) in the minor upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; a 60 percent disability rating is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major or minor upper extremity, or where there is nonunion of the clavicle or scapula of the major or minor upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major or minor upper extremity with loose movement, or where there is dislocation of the major or minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

After review of all the lay and medical evidence of record, the Board finds that a sustained improvement of the left shoulder disability has not been demonstrated, and it is not reasonably certain that an improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction was not proper so the criteria for restoration of a 40 percent rating for the left shoulder disability, effective May 1, 2015, have been met.

The May 2004 rating decision shows that, while the evidence demonstrated that the left shoulder disability did not meet the range of motion rating criteria for the 40 percent disability rating, the RO took into consideration the functional loss of the left shoulder due to pain from the arthritis, the recurrent dislocations, and the limited motion in awarding the higher 40 percent rating for the left shoulder disability.  Similarly, for purposes of analyzing whether the reduction from 40 percent to 20 percent was proper, while the evidence shows that the Veteran's left shoulder disability did not meet the rating criteria for the 40 percent disability rating, the record does not show sustained material improvement of the left shoulder disability under the ordinary conditions of life or that it is reasonably certain that an improvement will be maintained under the ordinary conditions of life.  

During the September 2009 VA examination, the Veteran reported that he had limited range of motion of the left shoulder, that he could not lift any weight, and that he could not lift his arm to shoulder height.  The Veteran also reported left shoulder symptoms of pain, instability, giving way, stiffness, incoordination, several episodes of dislocation per year, and weekly flare-ups where he could not move the left arm due to pain.  The September 2009 VA examiner noted that the Veteran had left shoulder crepitus, tenderness, pain at rest, and instability.  While the September 2009 VA examination report showed that there was no left shoulder ankylosis or limitation of motion that more nearly approximates the 40 percent rating criteria, the VA examiner noted that the left shoulder had a moderate effect on exercise, recreation, travel, feeding, and dressing, a severe effect on chores, bathing, and toileting, and prevented sports, grooming, and driving.  The September 2009 VA examiner explained that the Veteran worked as a railroad clerk and agent and that he retired as a result of the left shoulder disability.  The September 2009 VA examiner opined that the left shoulder osteoarthritis would have a severe effect on the Veteran's ability to perform sedentary employment requiring both arms, and that he would be unable to perform manual labor employment.  This evidence weighs against finding that the left shoulder disability showed sustained material improvement under the ordinary conditions of life.

During the May 2012 VA examination, the Veteran reported persistent diffuse left shoulder pain apex and medially, recurrent popping, and slight edema.  While the May 2012 VA examination report showed that there was no left shoulder ankylosis or limitation of motion that more nearly approximates the 40 percent rating criteria, the VA examiner noted that the Veteran had functional impairment due to pain on movement, less movement than normal, weakened movement, and excess fatigability of the left shoulder.  The May 2012 VA examiner noted the Veteran had difficulty handling heavy objects and working over the shoulder level.  

Based on the foregoing, the Board finds that the weight of the lay and medical evidence demonstrates that a sustained improvement of the left shoulder disability has not been demonstrated, and it is not reasonably certain that an improvement will be maintained under the ordinary conditions of life, so as to warrant reduction of the disability rating to 20 percent for the period from May 1, 2015.  38 C.F.R. § 3.344.  For these reasons, the Board finds that the reduction of the disability rating for the left shoulder disability below 40 percent was not proper, and the 40 percent disability rating is to be restored effective May 1, 2015.

Left Shoulder Disability Rating Analysis

The Veteran filed the current claim for increased rating for the left shoulder disability on March 12, 2008.  See March 12, 2008 VA Form 21-4138.  The Veteran is in receipt of a 40 percent rating for the left (minor) shoulder disability for the entire rating period from March 12, 2008 under DC 5202-5201.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).

The Veteran contends that an increased rating is warranted for the service-connected left shoulder disability because he has more severe pain in the left arm and shoulder, that left shoulder motion had lessened in the last year, and that he had been unable to work for the last 11 years as a result of the left shoulder disability.  See, e.g., August 2009 VA Form 21-4138.  The Veteran's representative asserted that an increased rating is warranted because the Veteran has functional loss due to pain as manifested by the Veteran's reports at the September 2009 VA examination that he has flare-ups of the left shoulder disability during which he cannot move the left arm at all.  See December 2011 representative statement.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire rating period from March 12, 2008, the evidence did not meet or more nearly approximate the criteria for a higher rating than 40 percent for the left shoulder disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the entire appeal period, the left shoulder disability has been manifested by symptoms of pain, weakness, fatigability, incoordination, and guarding (stiffness), with recurrent dislocations that are productive of limitation of the left shoulder flexion to 50 degrees and abduction to 70 degrees.

Range of motion testing conducted throughout the appeal period has revealed left shoulder flexion and abduction ranging between 50 to 90 degrees, to include as due to pain, weakness, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The April 2008 VA examination report shows left shoulder flexion to 90 degrees, and left shoulder abduction to 80 degrees, to include as due to pain and after repetitive use testing.  The September 2009 VA examination report shows left shoulder flexion to 50 degrees, and left shoulder abduction to 70 degrees, to include as due to pain and after repetitive use testing.  The May 2012 VA examination report shows left shoulder flexion to 80 degrees, and left shoulder abduction to 70 degrees, to include as due to pain, weakness, excess fatigability, and incoordination, and after repetitive use testing.  Accordingly, range of motion testing throughout the appeal period has more nearly approximated limitation of left arm motion to midway between side and shoulder, which corresponds to a disability rating of 20 percent under DC 5201.  38 C.F.R. § 4.71a.  

The Board has considered whether higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, incoordination, excess fatigability, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left shoulder disability has caused pain, weakness, fatigability, and incoordination, which has restricted overall left shoulder motion; however, as noted above, the functional impairment resulting from the left shoulder disability is fully contemplated in the 40 percent rating assigned, especially that range of motion testing throughout the appeal period shows limitation of motion more nearly approximating the criteria of the lower 20 percent rating based on limitation of motion under DC 5202.  See also May 2004 rating decision.  Even taking into account any additional functional limitation due to pain and other orthopedic factors, the left shoulder disability have not been manifested by limitation of motion to 25 degrees from the side.  As such, the degree of functional impairment does not a warrant higher rating for the left shoulder disability based on limitation of motion.

The Board also finds that, for the entire appeal period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to DC 5201, the Veteran is only entitled to a single disability rating for the left arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013), the Federal Circuit held that 
38 C.F.R. § 4.71a, DC 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction of the left arm, only a single rating for the left arm, based on the greatest type of limitation of motion, is warranted - in this case, 50 degrees of left shoulder flexion.

The Veteran has generally advanced that he has constant pain and stiffness in the left shoulder, as well as weekly flare-ups of the left shoulder disability where he cannot move the left arm.  While the Veteran is competent to report symptoms of the left shoulder disability, to include pain, limitation of motion, and stiffness (guarding), the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain. 

To alternatively consider the general assertion of constant pain as evidence of pain throughout right and left shoulder range of motion still does not warrant a rating in excess of 40 percent for the left shoulder, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. 
§ 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2015), indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The April 2008, September 2009, and May 2012 VA examiners noted that the Veteran had no ankylosis of the left shoulder.  In this case, the 40 percent rating assigned for the left shoulder disability for the entire rating period from March 12, 2008 fully contemplates the functional limitation resulting from pain and stiffness, to include during flare-ups.

The Board has additionally considered other diagnostic codes to determine whether they provide the Veteran with a more beneficial disability rating for the left shoulder disability.  See Schafrath, 1 Vet. App. at 595.  The maximum rating under DC 5200 is 40 percent for the minor shoulder joint; therefore, rating under DC 5200 could not result in a greater benefit than the 40 percent rating already assigned.  The Board further finds no basis to alternately rate under the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation of the left shoulder.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while the Veteran asserted that he has stiffness of the left shoulder, the weight of the evidence reflects that the Veteran has some, albeit limited, range of left shoulder motion.  This evidence weighs against a finding of fixation of the left shoulder joint.  Moreover, the April 2008, September 2009, and May 2012 VA examination reports show clinical findings that the Veteran has no ankylosis of the left shoulder. 

The Veteran has not alleged, and the evidence does not otherwise show, that left shoulder disability has manifested nonunion of the humerus or loss of humerus head at any point during the appeal period.  The April 2008 VA examination report shows that, while the left shoulder was quite tender with palpation of the glenohumeral joint and  mildly tender in the acromioclavicular joint, there was no evidence of nonunion of the humerus or loss of humerus head of the left shoulder.  Similarly, the September 2009 and May 2012 VA examination reports showed that there was no nonunion of the humerus or loss of humerus head of the left shoulder.  Treatment records during the appeal period also showed no evidence of nonunion of the humerus or loss of humerus head of the left shoulder.  The record also reflects that the Veteran has recurrent dislocations with guarding of movement only at shoulder level.  The April 2008 and September 2009 VA examination reports show that the Veteran had recurrent dislocation with guarding of movement only at shoulder level.  The May 2012 VA examination report shows that the Veteran has infrequent recurrent dislocations with no guarding.  These symptoms and resulting functional impairment has been contemplated in the grant of the 40 percent disability rating, especially that recurrent dislocation with infrequent episodes and guarding of movement only at shoulder level warrants the lesser 20 percent rating under DC 5202.  See May 2004 rating decision.  Therefore, a higher rating than 40 percent under DC 5202 is not warranted.  38 C.F.R. § 4.71a.  

The highest potential rating available under DC 5203 is 20 percent; thus, DC 5203 does not allow for a higher rating than the 40 percent disability rating currently assigned for the left shoulder under DC 5201.  Based on the above, the Board finds that a separate rating under DC 5203 is not warranted for the left shoulder for any part of the appeal period.  38 C.F.R. § 4.71a.  Review of the record reflects that the Veteran did not undergo total left shoulder replacement.  See, e.g., May 2012 VA examination report.  As such, DC 5051 is not applicable.  

Finally, while the record reflects that the Veteran has DJD of the left shoulder, a separate rating is not warranted for left shoulder arthritis because the Veteran is already in receipt of a 40 percent rating for the left shoulder for the entire appeal period that contemplates painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis of the left shoulder constitutes impermissible pyramiding.  38 C.F.R. § 4.14; Esteban 6 Vet. App. at 261-62.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left shoulder disability more closely approximates a disability rating in excess of 40 percent for the entire rating period from March 12, 2008, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca.

Initial Rating Analysis for Acquired Psychiatric Disability

The Veteran is in receipt of a 30 percent rating for the acquired psychiatric disability under the General Formula for Rating Mental Disorders, DC 9440, which provides that a 30 percent rating is assigned for an acquired psychiatric disability manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9440.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran contends that a higher rating is warranted for the service-connected acquired psychiatric disability.  Specifically, the Veteran asserted that the service-connected acquired psychiatric disability has worsened because he sometimes wakes up at night thinking about death, he panics when someone is too close to him while driving, and he gets uneasy and nervous.  See February 2009 VA Form 9.  

Psychiatric Disability Initial Rating from October 2, 2006 to May 14, 2012 

The Board finds that the weight of the lay and medical evidence of record demonstrates that from October 2, 2006 to May 14, 2012 the acquired psychiatric disability was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  The May 2008 VA examiner assessed occupational and social impairment due to signs and symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which corresponds to the lower 10 percent disability rating criteria under DC 9440.  The September 2009 VA examiner assessed social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning, which corresponds to the 30 percent disability rating criteria under DC 9440.

The Board has reviewed all the evidence of record, lay and medical, and finds that for the initial rating period from October 2, 2006 to May 14, 2012 the evidence has not met or more nearly approximated the criteria for a higher 50 percent disability rating for the acquired psychiatric disability.  Id.  For this period, the evidence does not show occupational and social impairment with reduced reliability and productivity due to symptoms as described for a 50 percent rating for the acquired psychiatric disability under DC 9440.  

During the May 2008 VA examination, the Veteran reported that he was previously charged with terroristic threatening when he got into an argument with his in-laws, but that the charges were later dropped.  The Veteran indicated that he was divorced from his first wife but got along well with his current wife, who indicated that the Veteran was more reclusive over the previous six to seven years as a result of feeling depressed because he could not work.  The Veteran reported that he did not get to see his friends from work since he left the job, that he found himself shying away from the friends he did see, and indicated that he was not sure why this was happening but noted that it might be because they were still working and he could not.  The Veteran also indicated that he was experiencing a loss of interest in activities he previously enjoyed, such as going out with friends and going to football games, and indicated that he had all but stopped using his football season tickets.  When asked to describe his mood, the Veteran indicated some periods of mild depression, but when the weather got better, he would go out, mow the grass, and feel better.  The Veteran reported that he had problems with sleep, depression as a result of not working, and some decrease in sexual interest but still had sex one to two times per week.  The Veteran indicated that he felt nervous all the time, that periods of depressed mood were no longer than two weeks, that he had mild loss of interest in activities, sleep disturbance, feeling restless, mild loss of appetite, psychomotor agitation, and irritability. 

Upon examination in May 2008, the VA examiner noted that the Veteran was clean, neatly groomed, casually dressed, with unremarkable speech, cooperative and attentive attitude, and normal affect, attention, orientation, and thought process, but recent memory was mildly impaired.  The Veteran had no delusions or hallucinations, with normal judgment and insight, average intelligence, and no inappropriate behavior or obsessive/ritualistic behavior.  The Veteran had no homicidal thoughts, and reported that he previously had suicidal thoughts but indicated that his religious convictions would prevent him from acting on these thoughts.  The Veteran denied any current suicidal plans or intent.  The May 2008 VA examiner assigned a GAF score of 65 and assessed that the Veteran had some mild symptoms or some difficulty in social and occupational or school functioning but generally was functioning well and had some meaningful interpersonal relationships.   The May 2008 VA examiner also assessed that the Veteran had occupational and social impairment with signs and symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The May 2008 VA examiner indicated that the occupational functioning is limited due to physical injury and not due to the acquired psychiatric disability.  The May 2008 VA examiner indicated that the Veteran's mood is affected by his inability to work, and that this decreased mood has contributed to mild withdrawal from social and recreational activities the Veteran previously enjoyed. 

During the September 2009 VA examination, the Veteran complained that he felt chronically anxious and depressed, and noted that he felt angry about a variety of things such as when he had discussions with other people regarding politics or religion, which he tried to avoid.  The Veteran indicated that he tried to stay to himself in order to minimize conflicts with other people.  Upon examination in September 2009, the VA examiner assessed that the Veteran was casually dressed, with unremarkable psychomotor activity and speech, cooperative and attentive attitude, normal affect, and depressed mood,  as well as normal attention, orientation, and thought process, but had a short attention span.  The Veteran had no delusions or hallucinations, with normal judgment and insight, average intelligence, and no inappropriate behavior.  The Veteran obsessed about the inability to work due to physical limitations but did not otherwise have any inappropriate behavior or obsessive/ritualistic behavior.  The Veteran had no panic attacks, suicidal thoughts, or homicidal thoughts, and was able to maintain minimum personal hygiene.  The September 2009 VA examiner assigned a GAF score of 65 over the previous two years, and assessed that the acquired psychiatric disability caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning. 

With respect to occupational impairment, the record reflects that the Veteran stopped working in 1998 as a result of the left shoulder disability and not due to the acquired psychiatric disability.  As to social impairment, the record reflects that, during this period, the Veteran reported that he was happily married and had relationships with friends and previous coworkers, albeit less often than he wanted, and attributed decreased social contact with previous coworkers to the fact that they were still working and he was not.  The Veteran was also assessed to have mild loss of interest in activities, mild loss of appetite, and mild withdrawal from social and recreational activities he previously enjoyed.  While the Veteran stated that he tried to keep to himself in order to minimize conflicts with other people especially about religion and politics, the Veteran was still able to interact with people, form, relationships with some friends, and keep such relationships as well as the relationship with his wife.  This is evidence that the Veteran was able to carry on relationships even though some of these relationships were not very close; this supports a finding that the Veteran was able to maintain effective relationships and is not indicative of difficulty in establishing and maintaining effective work and social relationships.  Therefore, the totality of the evidence demonstrates that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to the acquired psychiatric disability symptoms as listed or similar to those listed under the 50 percent rating under DC 9440.  Moreover, the weight of the lay and medical evidence of record reflects that the Veteran lost his job due to physical limitations and not due to psychiatric symptoms.   

While the Veteran reported intermittent suicidal ideation during the May 2008 VA examination, the Veteran denied having any current suicidal ideation during the September 2008 VA examination.  The May 2008 VA examination report also reflects that the Veteran indicated that his religious convictions would prevent him from acting on these intermittent suicidal thoughts.  Moreover, while the May 2008 VA examiner indicated that the Veteran had mild short term memory impairment, the Veteran had normal long term memory, and the September 2009 VA examiner assessed normal short and long term memory.  These findings do not rise to the level of severity contemplated the 50 percent disability rating criteria under 
DC 9440 (impairment of short- and long-term memory).  See Vazquez-Claudio, 
713 F.3d at 117 ("§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas").  In this case, the Veteran did not exhibit occupational and social impairment with reduced reliability and productivity due to the symptomatology described or similar to the ones listed under a 50 percent rating (flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships) from October 2, 2006 to May 14, 2012.  

Finally, for the initial rating period from October 2, 2006 to May 14, 2012, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by the GAF score which was assessed at 65 is not consistent with a 50 percent rating for the service-connected acquired psychiatric disability, and more closely approximate a level of functional impairment congruent with a 30 percent rating under DC 9440.  38 C.F.R. § 4.130.   The Board finds that, for the initial rating period from October 2, 2006 to May 14, 2012, the Veteran's acquired psychiatric disability symptoms were mild in degree and were not of the severity indicated for a 50 percent disability rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9440.


Psychiatric Initial Disability Rating from May 14, 2012 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected acquired psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that more nearly approximate the 50 percent disability rating criteria under DC 9440 for the initial rating period from May 14, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The May 2012 VA examiner assessed occupational and social impairment with reduced reliability and productivity as a result of the service-connected acquired psychiatric disability.  The May 2012 VA examiner indicated that the Veteran's social functioning had gradually deteriorated and that the Veteran had noticeably fewer friendships and activities.  The May 2012 VA examiner also assigned a GAF score of 55, which reflects moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disability has more nearly approximated the criteria provided by the 50 percent rating under DC 9440 for the initial rating period from May 14, 2012.  38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating period from May 14, 2012, the evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating for the acquired psychiatric disability under DC 9440.  38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including due to symptoms of such a severity as described for a 70 percent rating for the service-connected acquired psychiatric disability, for the initial rating period from May 14, 2012. 

During the May 2012 VA examination, the Veteran reported that his first marriage ended in divorce and that he had been married since 1984, that he was happy in his marriage, that he goes out with his spouse to eat, that they watch television together, and that they visit neighbors during the holidays.  He indicated some social activities with old friends from work but less than before.  The Veteran also reported that he felt sad a lot, and felt this was worse in the past seven or eight months.  The Veteran mentioned a friend who indicated he was not as fun as he used to be.  The Veteran indicated that he had been more irritable for two or three years, with progression during this time.  The Veteran stated that he had intermittent thoughts of suicide, and thought he was not able to do this and had protective rationale and beliefs.  The Veteran reported sleep impairment, that he tended to worry a lot, and that he was security conscious.  

Upon examination in May 2012, the VA examiner assessed that the Veteran was alert, casually dressed, and fully oriented, with appropriate affect but was somewhat intense, normal speech and thought process, but was somewhat talkative and overtly friendly.  The Veteran had no active suicidal or homicidal ideation, and no overt signs of psychosis.  The Veteran had wariness/sense of distrust that he was aware of, but not to a paranoid level.  The May 2012 VA examiner indicated that the Veteran had an intermittent twitching of his head that was difficult to assess and only somewhat noticeable.  While the Veteran reported a memory issue, the VA examiner could not find evidence of this during the interview.  The May 2012 VA examiner indicated that the Veteran may have some difficulty in concentrating, with mild to moderate depression.  Clinical findings during the May 2012 VA examination showed normal thought process, perceptions, cognition, judgment, and insight.  See e.g., May 2012 VA examination report.  The May 2012 VA examiner noted that, for VA rating purposes, the Veteran's psychiatric symptoms were depressed mood, anxiety, and suspiciousness.  The May 2012 VA examiner assigned a GAF score of 55, and assessed occupational and social impairment with reduced reliability and productivity.  

With respect to occupational impairment, as stated above, the record reflects that the Veteran stopped working in 1998 as a result of the left shoulder disability and not due to the acquired psychiatric disability.  The May 2012 VA examiner explained that, because the Veteran has been out of the work force since 1998, it is unlikely that he would be able to obtain any reasonable employment at this time without exacerbating the anxiety, and that the resultant loss of the disability retirement would also contribute to a worsening.  While this evidence indicates some occupational impairment, the weight of the evidence demonstrates that the Veteran's acquired psychiatric disability symptoms are not severe enough to cause deficiencies in occupational areas such as work and school.  Accordingly, for the initial rating period from May 14, 2012, the weight of the lay and medical evidence demonstrates that the Veteran's psychiatric symptoms did not result in occupational impairment with deficiencies in most areas such as school, work, judgment, or thinking as contemplated by the 70 percent disability rating under DC 9440.  
38 C.F.R. § 4.130.

As to social impairment, while the September 2012 VA examiner indicated that social functioning had gradually deteriorated and that the Veteran had noticeably fewer friendships and activities, the evidence does not show inability to establish and maintain effective relationships as required by the 70 percent rating criteria.  During the May 2012 VA examination, the Veteran reported that he had been married since 1984, that he was happy in his marriage, that he has social outings and interactions and with his wife and a limited group of friends and neighbors.  Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period from May 14, 2012, the acquired psychiatric disability symptoms did not more nearly approximate an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9440.  38 C.F.R. § 4.130.

While the Veteran reported that he is anxious with periods of agitation, the Board finds that these symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence.  Throughout this period, clinical findings show that the Veteran's impulse control is good, and the record does not show evidence of unprovoked irritability with periods of violence.  See e.g., September 2012 VA.  While the Veteran reported symptoms of continuous depression and anxiety, the record does not show occupational and social impairment resulting from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The September 2012 VA examiner indicated that the Veteran had anxiety and depressed mood, but did not have near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Moreover, the September 2012 VA examiner characterized the Veteran's depression as mild to moderate.  VA treatment records dated in December 2012, October 2013, November 2014, October 2015 show that the Veteran had negative depression screens during which the Veteran reported that denied having little interest or please in doing things, or feeling down, depressed, or hopeless.  This evidence weighs against a finding of near-continuous panic or depression.

Finally, for the initial rating period from May 14, 2012, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional occupational and social impairment as reflected by the GAF score, which was assessed at 55 in May 2012, is consistent with moderate symptoms or moderate impairment.  Accordingly, the Board finds that the GAF score more nearly approximates a psychiatric disability picture of moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA examiner's findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for the service-connected acquired psychiatric disability. Accordingly, the Board finds that, for the entire initial rating period from May 14, 2012, psychiatric symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 70 percent rating under DC 9440.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left shoulder and acquired psychiatric disabilities for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's left shoulder disability and the symptoms associated with such disability including limitation of motion and impairment of function.  The schedular rating criteria pertaining to the Veteran's left shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton, 25 Vet. App. at 4 (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, considering the lay and medical evidence, the left shoulder disability has been manifested by symptoms of pain, weakness, fatigue, incoordination, and guarding (stiffness), with episodes of dislocation that are productive of limitation of left shoulder flexion to 50 degrees and abduction to 70 degrees; these findings and symptoms are contemplated by the schedular rating criteria.  Stiffness and guarding are considered as similar to pain or painful motion, as they similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan, 16 Vet. App. 436 (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

The Veteran's representative asserted that the left shoulder disability warrants a higher rating on an extraschedular basis because the Veteran cannot work due to the left shoulder disability, especially in light of the September 2009 VA examiner's opinion that the left shoulder disability would have a severe effect on the Veteran's ability to perform sedentary employment requiring both arms would be unable to perform manual labor employment requiring both arms.  See December 2011 representative statement.  With respect to unemployability, as stated below, the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is a form of extra-schedular rating, for the entire rating period on appeal.  See December 2010 rating decision.  Accordingly, the Veteran is already compensated for unemployability, which is more impairing than marked interference with employment, as a result of the service-connected left shoulder disability.    

With respect to functional impairment pertaining to exercise, recreation, travel, feeding, and dressing, chores, bathing, toileting, playing sports, grooming, driving, and lifting, the specific acts of bending the shoulder in flexion, abduction, or rotation that may be required to perform any of the above-referenced activities are contemplated by the schedular rating criteria based on limitation of shoulder motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath, 1 Vet. App. 589; Burton at 4.  To the extent the Veteran has difficulties with the above-referenced activities due to guarding of shoulder or arm movement, such guarding is specifically contemplated in the schedular rating criteria.  See 38 C.F.R. § 4.71a, DC 5202.  Based on the foregoing, because the schedular rating criteria are adequate to rate the Veteran's left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board also finds that all the symptomatology and social and occupational impairment caused by the Veteran's acquired psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9440 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, for the initial rating period from October 2, 2006 to May 14, 2012, the acquired psychiatric disability was manifested by social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For the initial rating period from May 14, 2012, the acquired psychiatric disability has been manifested by social and occupational impairment with reduced reliability and productivity.  The Veteran's symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  The schedular rating criteria specifically include ratings based on occupational and social impairment, with reduced reliability and productivity due to symptoms, as well as higher levels of social and occupational impairment due to symptoms of the service-connected acquired psychiatric disability, which the Veteran is not shown to have.  

The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan at 442; see also 
38 C.F.R. § 4.21.  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's acquired psychiatric disability.  Therefore, the Board finds that the record does not reflect that the Veteran's acquired psychiatric disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are fibromyalgia, chronic adjustment disorder with mixed anxiety and depressed mood, prostatitis, left shoulder impairment, and right ankle sprain with persistent ankle instability.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected left shoulder and acquired psychiatric disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran was granted TDIU by a December 2010 rating decision effective July 26 2004; as such, the Veteran is in receipt of a TDIU for the entire appeal period.  Therefore, the Board finds that TDIU is not before the Board on appeal.  


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a sleep disorder is denied.

The reduction of a 20 percent rating for the service-connected left shoulder disability was not proper; restoration of the 40 percent rating effective from May 1, 2015 is granted.

An increased disability rating in excess of 40 percent for the service-connected left shoulder disability, for the entire rating period from March 12, 2008, is denied.  

An initial rating in excess of 30 percent for the service-connected acquired psychiatric disability, for the initial rating period from October 2, 2006 to May 14, 2012, is denied; an initial rating of 50 percent, and no higher, for the initial rating period from May 14, 2012, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


